Name: Commission Regulation (EEC) No 2860/89 of 22 September 1989 amending Regulation (EEC) No 2727/75 of the Council on the common organization of the market in cereals as regards the list of products in Annex B on which export refunds may be granted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 9 . 89 Official Journal of the European Communities No L 274/41 COMMISSION REGULATION (EEC) No 2860/89 of 22 September 1989 amending Regulation (EEC) No 2727/75 of the Council on the common organization of the market in cereals as regards the list of products in Annex B on which export refunds may be granted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular Article 16 (6) thereof, Whereas Annex B to Regulation (EEC) No 2727/75 lists the products on which an export refund may be granted in respect of the cereals used in their production ; Whereas that Annex does not include the product of CN code 1902 40 10, namely 'Couscous : unprepared'; whereas that product is in direct competition with the product of CN code 1902 40 90, 'Couscous : other', which is listed in Annex B and on which export refunds can therefore be granted ; whereas to prevent distortion of competition the former product should be entered in Annex B ; Whereas certain spirits listed in the said Annex B can be produced only from fruit, wine or grape marc ; whereas, since cereals cannot enter into their production, no export refund in respect of cereals should therefore be granted on them ; whereas they should be deleted from Annex B ; Whereas export refunds on 99 % pure glucose and glucose syrup of CN codes 1702 30 51 and 1702 30 59 can be granted pursuant to Regulation (EEC) No 2730/75 of the Council of 29 October 1975 on glucose and lactose (3), as amended by Regulation (EEC) No 222/88 (4) ; whereas these products should also be deleted from Annex B ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION Article 1 Annex B to Regulation (EEC) No 2727/75 is hereby amended as follows : 1 . 'ex 1902 40 1902 40 90  Couscous :   Other' is replaced by :  Couscous' ;' 1902 40 2. the following codes and descriptions are deleted : 'ex 1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose :   Other :    Containing in the dry state 99 % or more by weight of glucose :     In the form of white crystalline powder, whether or not agglomerated     Other  Spirits obtained by distilling grape wine or grape marc     Plum, pear or cherry spirit (excluding liqueurs) 1702 30 51 1702 30 59 2208 20 2208 90 33 2208 90 51 2208 90 71 ' (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 180, 27. 6 . 1989, p . 1 . O OJ No L 281 , 1 . 11 . 1975, p. 20 . (4) OJ No L 28 , 1 . 2. 1988 , p. 1 . No L 274/42 Official Journal of the European Communities 23 . 9 . 89 3 . '2208 90 39 More than 2 litres' is replaced by 'ex 2208 90 39 More than 2 litres : vodka'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1989. For the Commission Ray MAC SHARRY Member of the Commission